Citation Nr: 0103036	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral high frequency hearing loss, currently 
evaluated as 30 percent disabling, to include the issue of 
entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel





REMAND

The veteran served on active duty from April 1952 to February 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That decision granted an increased 
evaluation for service-connected bilateral high frequency 
hearing loss from 10 percent to 30 percent disabling.

Additional development of the evidentiary record is required.  
VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98  (2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)).  Further, VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(d)). 

Here, potentially relevant medical records have not been 
obtained by the RO.  For example, in August 1999 the veteran 
stated that he was scheduled for two audiological 
examinations.  The first was to be performed later that same 
month, while the other was scheduled for September 1999.  
Only VA outpatient treatment records dated through February 
1999 have been obtained by the RO.  Upon remand, the RO 
should ensure that all of the veteran's VA treatment records 
have been associated with the claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Although the veteran underwent a VA audiological examination 
in August 1999, the examiner commented that no medical 
records were available for review.  To ensure that the duty 
to assist the veteran has been fulfilled, he should be 
afforded another VA examination after all his treatment 
records have been obtained, and the examiner should be 
provided access to the claims file.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991); see also 38 C.F.R. 
§ 4.2 (2000); see also VAOPGCPREC 20-95. 

In addition, the veteran reported that his service-connected 
disability had caused a marked interference with numerous 
employment opportunities which resulted in a significant 
reduction in his earning capacity.  Therefore, the RO should 
request that the veteran provide employment records and/or 
documentation showing that his hearing loss interfered with 
his employment in a way not contemplated in the rating 
schedule.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Jackson, 
Mississippi, for all treatment from 
February 1999 to the present, including 
audiological evaluations conducted on 
August 10, and September 1, 1999.  

2.  Ask the veteran to provide employment 
records and/or documentation showing that 
his hearing loss interfered with his 
employment in a way not contemplated in 
the rating schedule.

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA examination by a state-licensed 
audiologist that includes controlled 
speech discrimination (Maryland CNC) and a 
puretone audiometry test.  The examination 
must be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2000).

The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

4.  Review the claims folder and ensure 
the foregoing development action has been 
conducted and completed in full.  If the 
examination report is incomplete or 
illegible, return it for completion or 
clarification.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, to include consideration 
of whether referral for extraschedular 
consideration is warranted, and 
consideration of any additional 
information obtained as a result of this 
remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


